PER CURIAM.
We affirm Hernandez’s convictions. The record, however, establishes that the lower court failed to state with particularity its justification for retaining jurisdiction over one third of his sentences. We remand to the lower court with directions to either relinquish the retention of jurisdiction over one third of Hernandez’s sentences or to state the justification with individual particularity as required by section 947.16(3)(a), Florida Statutes (1979).
GRIMES, A.C.J., and SCHEB and CAMPBELL, JJ., concur.